PER CURIAM.
The appellant challenges the trial court’s revocation of his community control in a brief filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). After reviewing the record, we affirm the revocation of the appellant’s community control in all respects, but the case is remanded with directions for correction of the order in accordance with this opinion.
The trial court’s order revoking appellant’s community control states that the appellant violated condition 5 by driving with a suspended or revoked license. However, in response to the appellant’s timely objection, at the revocation hearing the trial court agreed that the appellant could not have committed this offense because he did not possess any license at all. Since a written order of revocation must conform to the oral pronouncements made at the revocation hearing by the trial judge, Wood v. State, 682 So.2d 1217 (Fla. 1st DCA 1996), the trial court shall, upon *1277remand, strike the finding of violation of condition 5, and correct the order of revocation of community control to accurately reflect the oral pronouncement made at the revocation hearing.
AFFIRMED AND REMANDED WITH DIRECTIONS.
WOLF, C.J., ERVIN and VAN NORTWICK, JJ., concur.